In two habeas corpus proceedings, petitioner appeals from (1) an order of the Supreme Court, Queens County (Rotker, J.), dated April 23, 1984, which transferred a previously ordered evidentiary hearing to the Board of Parole to be incorporated in a final parole revocation hearing and (2) an order of the same court, also dated April 23, 1984, which denied petitioner’s application for various subpoenas duces tecum, without prejudice for renewal before parole authorities.
Appeals dismissed, without costs or disbursements.
No appeal lies from intermediate orders in habeas corpus proceedings (CPLR 7011; People ex rel. Johnson v Romano, 108 AD2d 888; People ex rel. Ardito v Trujillo, 88 AD2d 1002). Mollen, P. J., Bracken, Niehoff and Rubin, JJ., concur.